Citation Nr: 1518522	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-44 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from September 1971 to August 1974.  

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2008 rating decision of the VA Regional Office (RO) in Oakland, California that, in pertinent part, denied service connection for PTSD.  In November 2013, the Board remanded the appeal for further development.  The Board remanded the appeal a second time in June 2014.  

The claim has been recharacterized as reflected on the title page to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veterans Benefits Management System (VBMS) continues to list the Veteran's representative as the California Department of Veterans Affairs.  However, the record shows that the Veteran submitted a new VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Disabled American Veterans May 2014.  This was signed by the new representative in June 2014 and acknowledged by VA in July 2014.  There is no indication that there is a more recent appointment of representation or that either party has withdrawn from this relationship.  Therefore, Disabled American Veterans is the Veteran's proper representative, and is listed as such on the first page of this decision.  At this juncture, the Board acknowledges that the new representative has not had an opportunity to submit an Informal Hearing Presentation.  However, as this appeal will be remanded, this is harmless error.  The new representative will now have an opportunity to submit argument at both the local level and again when the appeal is returned to the Board before final adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The June 2014 remand requested that the Veteran be provided an opportunity to submit evidence relating to a claimed assault in service.  Afterwards, he was to be scheduled for a VA psychiatric examination.  The record shows that the Veteran failed to respond to the development letter and failed to report for his scheduled examination.  His claim continued to be denied, and the matter was returned to the Board for further adjudication.   

However, the record also shows that the Veteran has had several recent address changes.  It appears that the address listed in the December 2014 Request for Physical Examination was not the Veteran's most recent address of record.  Instead, it lists a P.O. Box in Crescent City, California.  Similarly, the January 2015 CAPRI screenshot noting that the Veteran failed to report also lists this out-of-date address.  The record contains copies of other VA letters that were mailed to this address and then returned.  

An attempt to verify the Veteran's address was made in January 2015, which shows his most recent address to be a US 199 Highway address in Crescent City, California.  It also appears he arrived at this address in July 2014, which was several months before the examination was scheduled using his old address.  

The Board further notes that VA has continued to copy all of the Veteran's correspondence to his former representative instead of the Disabled American Veterans.  This is particularly important, in that the new VA Form 21-22 provides that in the event the Veteran was to change his address, the Disabled American Veterans has permission to forward the new address to VA.  Therefore, the current representative has not had an opportunity to either ensure that the Veteran received notification of the examination or to forward his correct address.  

The Board is obligated by law to ensure that the RO complies with its remand directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this case, given that the Board cannot be sure the Veteran received the notification to report for the scheduled VA examination, this matter must be returned in order to attempt to verify the Veteran's address and reschedule him for the requested VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify the Veteran's current address.  This should include contacting the Disabled American Veterans to ascertain if they have an address that is more recent than those contained in the electronic records.  If the search is unsuccessful, all steps taken to locate the current address should be noted.  

2.  Unless an updated address is received as a result of the above search, the most recent address of record at 2000 US 199 Highway Apt. G15, Crescent City, CA., should be used to attempt the following development.  

3.  Provide the Veteran with an opportunity to submit evidence relating to his reported assault in service.  Following receipt of any additional information, review the file including all associated documents, and prepare a summary of the reported non-assault and assault-related stressors during service. 

4.  After the foregoing development has been completed to the extent possible, arrange for the Veteran to be examined by a psychiatrist to determine whether the diagnostic criteria for PTSD and/or PTSD based on personal/sexual assault are satisfied.  The file should be made available to the examiner designated to examine the Veteran.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the Veteran's documented medical history and assertions. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a diagnosis of PTSD is supported by the stressors that have been presented.  The examiner should be asked to comment on the significance, if any, in the diagnostic assessment or evidence that is indicative of any behavioral changes in service. 

If the examination results in a psychiatric diagnosis other than PTSD (e.g., anxiety disorder), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder that the Veteran has had since he filed his current claim had onset during his active service or was caused by his active service.

The report of examination should include a complete rationale for the opinions provided. 

5.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




